COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


RICK MORIN
                                                 MEMORANDUM OPINION *
v.   Record No. 0170-97-3                            PER CURIAM
                                                    JULY 29, 1997
TRACEY MORIN


              FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                      Charles H. Smith, Jr., Judge

             (Margaret T. Schenck; Southwest Virginia
             Legal Aid Society, Inc., on briefs), for
             appellant.
             (Sage B. Johnson; Johnson, Scyphers & Austin,
             on brief), for appellee.



     Rick Morin (father) appeals the decision of the circuit

court ordering that custody of the parties' three children shall

remain with Tracey Morin (mother).    Father contends that the

trial court (1) erred by finding that there had not been a

sufficient change in circumstances; (2) erred by finding that it

was in the children's best interests to return to mother; and (3)

abused its discretion by failing to address the youngest child's

special needs.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     Mother contends that father did not object to the trial

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
court's decision and failed to raise before the trial court the

arguments set forth in his appeal.     Therefore, mother argues,

father has failed to preserve these issues for appeal.       Rule

5A:18.
             Rule 5A:18 states that "no ruling of the
             trial court . . . will be considered as a
             basis for reversal unless the objection was
             stated together with the grounds therefor at
             the time of the ruling, except for good cause
             shown or to enable the Court of Appeals to
             attain the ends of justice." The purpose of
             Rule 5A:18 is to "afford[] 'the trial court
             an opportunity to rule intelligently on the
             issues presented, thus avoiding unnecessary
             appeals and reversals.'"


Newsome v. Newsome, 18 Va. App. 22, 24, 441 S.E.2d 346, 347

(1994) (citation omitted).    After examining the record, including

the written statement of facts, we conclude that mother is

correct.

     The order from which father appeals was endorsed by counsel

as "seen."    The record contains no motion for reconsideration or

proposed order setting out father's objections.    The written

statement of facts submitted by father and accepted by the trial

court contains no record of any objections by father.        See Lee v.

Lee, 12 Va. App. 512, 404 S.E.2d 736 (1991) (en banc).       We have

examined the record and the issues raised and find that neither

good cause nor the ends of justice require our consideration of

those issues on appeal.

     Accordingly, the decision of the circuit court is summarily

affirmed.




                                   2
    Affirmed.




3